Citation Nr: 1001847	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  06-36 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for diabetes mellitus type 
II (DM), to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 






INTRODUCTION

The Veteran had active air service from June 1966 to February 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.


FINDINGS OF FACT

1.  The Veteran did not serve in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975, and he was not exposed to herbicides while 
serving on active duty.

2.  DM was not present within one year of the Veteran's 
separation from active service and is not etiologically 
related to the Veteran's active service.


CONCLUSION OF LAW

DM was not incurred in or aggravated by active service, and 
its incurrence or aggravation during such service may not be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).    


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). 

The record reflects that the Veteran was mailed a letter in 
April 2005 advising him of the elements required to establish 
entitlement to service connection and of the respective 
duties of VA and the claimant in obtaining evidence.  
Additionally, in a letter mailed in March 2006 the Veteran 
was provided appropriate notice with respect to the 
disability-rating and effective-date elements of the claim.  
These letters were sent prior to the initial adjudication of 
the claim.

The Board also finds the Veteran has been afforded adequate 
assistance in response to his claim.  The Veteran's service 
treatment records (STRs) and service personnel records (SPRs) 
are on file.  Private medical treatment records are on file.  
Neither the Veteran nor his representative has identified any 
outstanding evidence, to include medical records, which could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such evidence.

The Veteran was not afforded a VA examination in response to 
his claim, nor was a VA medical opinion obtained in response 
to his claim.  In this regard, the Board notes that neither 
medical examinations nor medical opinions are required if the 
appellant has not presented a prima facie case for the 
benefit claimed.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. 
§ 3.159 (c)(4).  See also Wells v. Principi, 326 F.3d. 1381, 
1384 (Fed. Cir. 2003); Duenas v. Principi, 18 Vet. App. 512 
(2004) (per curium).  In this case, the Veteran has not 
established a prima facie case of entitlement to service 
connection for DM.  Therefore, the medical evidence of record 
is sufficient to decide the claim, and no medical examination 
or medical opinion is required.

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claim were 
insignificant and non prejudicial to the Veteran. 
Accordingly, the Board will address the merits of the claim.
 
Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where a Veteran served 90 days or more during a period of war 
and diabetes mellitus becomes manifest to a degree of 10 
percent or more within one year of termination of service, 
such disease shall be presumed to have been incurred in or 
aggravated by service even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).

A Veteran who, during active military, naval or air service 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent unless there is affirmative evidence to 
establish the Veteran was not exposed to an herbicide agent 
during such service.  The last date on which the veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.  Service in the Republic of 
Vietnam includes service in the waters offshore or service in 
other locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. § 
3.307(a)(6)(iii).

If a Veteran was exposed to an herbicide agent during active 
service and manifests diabetes mellitus to a compensable 
degree any time after such service, the diabetes mellitus 
will be service connected even though there is no record of 
such disease during service, provided the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are satisfied.  
38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary. The Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary. When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In a January 2005 statement, the Veteran reported that while 
serving in the United States Air Force, he was stationed in 
Thailand during the Vietnam War.  He reported that his job 
was a special vehicle repairman and that the shop he worked 
out of was positioned on the side of the flight line, in view 
of the planes taking off and landing.  He reported that he 
worked on the plane moving tractors, refueling trucks, fire 
trucks, and jeeps.  The Veteran also reported that during his 
time in Thailand the planes on the flight line near his shop 
were leaving for and returning from aerial missions in 
Vietnam.  He reported that he and the other men in his shop 
used chemicals in the performance of their jobs on a daily 
basis.  Additionally, the Veteran questioned whether he may 
have been exposed to herbicides through contact with the 
planes leaving for and returning from Vietnam.  The Veteran 
has asserted that his current diagnosis of DM is a result of 
his exposure to chemicals, to include herbicides, while 
serving in Thailand.     

A review of the Veteran's SPRs does show that the Veteran was 
assigned to the 635 transportation squadron stationed at U-
Tapao Airfield in Thailand beginning in February 1969.  The 
Veteran's military occupational specialty (MOS) listed at 
that time was "special purpose mechanic."  However, SPRs 
are negative for any indication that the Veteran was exposed 
to chemicals or herbicides while on active duty.  There is no 
evidence to suggest, nor has the Veteran asserted, that he 
ever set foot in the Republic of Vietnam during his foreign 
service.

Additionally, the Veteran's representative has argued that 
since the Veteran was awarded a Veteran's Service Medal (VSM) 
and the Republic of Vietnam Campaign Medal (RVCM) he is 
entitled to presumptive service connection for DM as a result 
of his exposure to herbicides.  However, the fact that the 
Veteran was awarded the VSM and the RVCM is not enough to 
establish exposure to herbicides.  Haas v. Peake, 525 F.3d 
1168 (Fed. Cir. 2008).  Moreover, the Veteran's allegation 
that he could have been exposed to herbicides while in 
Thailand because the planes on the flight line near his shop 
were leaving for and returning from aerial missions in 
Vietnam appears to be no more than speculative.  There is no 
corroborating evidence of such exposure.  Accordingly, the 
Board concludes that service connection on the basis of 
exposure to herbicides in service is not in order.   

After careful consideration, the Board also finds that 
service connection is not warranted for DM on any other 
basis.

The Veteran's STRs are negative for any evidence of DM.  The 
Veteran's separation examination report from January 1970 
lists the Veteran's only problem during service to be a 
partial amputation of his 5th finger on his left hand.  There 
was nothing on the examination report to indicate that the 
Veteran had DM at the time of his separation from active 
service.  Additionally, there was no notation made that the 
Veteran was ever exposed to chemicals while on active duty. 

A review of the Veteran's private medical records on file 
shows that the Veteran has a current diagnosis of DM.  

Despite the fact that the Veteran is currently receiving 
treatment for DM, there is no competent evidence which 
relates this disability to his active service.  Additionally, 
there is no formal diagnosis of DM of record until December 
2003, and there is no medical or other corroborating evidence 
that the Veteran had DM while he was on active duty or within 
one year of his separation from active service. 

Moreover, while the Board finds the Veteran to be sincere in 
his belief that his DM is a result of his active service, to 
include as due to exposure to herbicides, there is no 
competent evidence of a nexus between the Veteran's DM and 
his active service.  In essence, the evidence of a nexus 
between the Veteran's DM and his active service is limited to 
the Veteran's own statements.  This is not competent evidence 
of the alleged nexus because the Veteran, as a layperson, is 
not competent to render an opinion concerning medical 
causation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); 
Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494.

Accordingly, the Board must conclude that the preponderance 
of the evidence is against this claim.


						(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for diabetes mellitus type 
II is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


